



COURT OF APPEAL FOR ONTARIO

CITATION: Groskopf v. Shoppers Drug Mart Inc., 2016 ONCA 486

DATE: 20160616

DOCKET: C61258

Cronk, Blair and MacFarland JJ.A.

BETWEEN

Gerald Groskopf and Robin Boys

Appellants/

Respondents by
    Cross-Appeal

and

Shoppers Drug Mart Inc.

Respondent/

Appellant by
    Cross-Appeal

Robin Boys and Gerald Groskopf, In Person

Alan B. Merskey and John M. Picone, for the respondent

Heard: June 14, 2016

On appeal and cross-appeal from the order of Justice Michael
    A. Penny of the Superior Court of Justice, dated October 1, 2015, with reasons
    reported at 2015 ONSC 5870.

By the Court:

[1]

The main issue on this appeal concerns the proper interpretation of
    provisions of a supplementary executive retirement plan (SERP) funded and
    administered by the respondent, Shoppers Drug Mart Inc. (Shoppers).

I.        Background in Brief

[2]

Shoppers was incorporated on February 4, 2000 to purchase the Shoppers
    Drug Mart business previously carried on by Imasco Ltd. (Imasco).  As part of
    this corporate restructuring, the employment of various Imasco employees,
    including that of the appellants, was terminated.  Upon termination, the
    appellants and other affected Imasco employees became employees of Shoppers and
    ceased to accrue benefits under the Imasco corporate pension and supplementary
    pension plans.

[3]

At the same time, Shoppers established a pension plan for executives
    (the Shoppers Plan) and a SERP (the Shoppers SERP).  The Shoppers Plan,
    which was registered in Ontario as a defined benefit pension plan, is subject
    to and regulated by the
Pension Benefits Act
, R.S.O. 1990, c. P.8 (the
    PBA) and the
Income Tax Act
, R.S.C. 1985, c. 1 (5th Supp.) the
    (ITA).

[4]

The Shoppers SERP, in contrast, is not subject to the PBA.  Rather, it
    is a contract between Shoppers and certain employees.  Section 1.1 of the
    Shoppers SERP describes its purpose in these terms:

The Plan is hereby established to provide certain employees
    supplemental pension benefits that exceed the [ITA] limits on pensions payable
    under registered pension plans, or certain other supplemental pension benefits,
    on the terms and conditions described.

[5]

The appellant Robin Boys employment with Shoppers was terminated on
    February 11, 2000.  The appellant Gerald Groskopfs employment was terminated
    on October 26, 2004.

[6]

In 2005, the Financial Services Commission of Ontario announced its
    intention to order a wind-up of the Shoppers Plan with respect to those
    employees who lost their jobs due to the 2000 restructuring with Imasco. 
    Consequently, Shoppers agreed to declare a partial wind-up of the Shoppers Plan,
    effective as of April 22, 2005, for participants whose employment was terminated
    between January 1, 2000 and October 26, 2004.  Both appellants were included in
    this class of participants.

[7]

As a result of the wind-up, the appellants became entitled to the
    benefit of the grow-in provision then set out in s. 74(1) of the PBA.  Under
    this provision, on the wind-up of a pension plan, a member of the affected plan
    whose combination of age plus years of service was 55 or greater was entitled
    to receive his or her pension beginning at what would have been his or her earliest
    unreduced pension retirement date.  In other words, s. 74(1) allowed eligible plan
    participants to grow into their registered pensions at the earliest date on
    which they would have been entitled to receive an unreduced pension, as if they
    had continued to accrue service in the wound-up plan up to that date.

[8]

In this case, the effect of the s. 74(1) grow-in provision was to accelerate
    the age of the appellants eligibility to an unreduced pension from the normal
    retirement age of 65 under the Shoppers Plan to the earlier age of 55.  This
    enabled the appellants to retire at age 55 with unreduced pensions.

[9]

In November 2009, Shoppers gave the appellants notice of their entitlements
    under the Shoppers Plan and the Shoppers SERP and the options available to
    them.  The notices made it clear that the total lump sum values of their
    pension entitlements increased significantly as a result of the partial wind-up
    to reflect their grow-in entitlements under the PBA, that is, their entitlement
    to receive pensions at their earliest, unreduced pension eligibility date. 
    However, the notices also revealed that their Shoppers SERP entitlements had
    decreased to zero.  Were it not for the wind-up and the impact of grow-in, both
    appellants would have been entitled to supplementary retirement benefits under
    the Shoppers SERP, but their unreduced pensions would not have been available
    until age 65.

[10]

The appellants disagreed with Shoppers calculation of their entitlements
    under the Shoppers SERP.  Accordingly, in November 2012, they applied to the
    Superior Court of Justice for a declaration that they were entitled to receive
    supplementary retirement benefits under the Shoppers SERP and an order, if
    necessary, requiring Shoppers to pay those benefits to them.

[11]

The dispute among the parties centres on the proper interpretation and
    application of s. 2.24 of the Shoppers SERP.  That section reads, in material
    part, as follows:

Supplemental Pension Benefit
at any time of a
    Participant means, for an individual who is a member of the Executive
    [Registered] Plan [the Shoppers Plan]:

(a)      The full amount of the
    Participants pension benefit, if any, determined at that time in accordance
    with the Executive Registered Plan, but without regard to: (i) the 35-year
    limit on Pensionable Service (as defined in the Executive Registered Plan); and
    (ii) [ITA]  limits on pension benefits payable under the registered pension
    plans.

Furthermore, for purposes of the Plan and notwithstanding the provisions
    of the Executive Registered Plan, the Accrued Pension (as defined in the
    Executive Registered Plan) at the time for a Participant who joined the ICPP on
    or after January 1, 1990, but before January 1, 1995, shall be calculated as 2%
    of the Participants Final Average Remuneration (as defined in the Executive
    Registered Plan) at that time multiplied by the Participants Pensionable
    Service at that time.

(b)      PLUS any other pension benefit
    that may be granted to the Participant, or recognized for the purposes of the
    Plan, by the Employer, including under a Severance Agreement, if applicable;

provided that, notwithstanding any other provisions of this
    section 2.24, the sum of the amounts determined under section 2.24(a) and
    section 2.24(b) shall not exceed 70% of the Participants remuneration (as
    defined in the Executive Registered Plan) during the last 12 months of the
    Participants Continuous Service (as defined in the Executive Registered Plan);

(c)      LESS the total pension benefit earned by the Participant
    under the Executive Registered Plan and the ICPP and any other pension plan of
    the Company or its Affiliates or its subsidiaries that is registered in Canada
    or qualified elsewhere.



Notwithstanding anything to the contrary in the Plan, the amount
    of pension benefit described in sections 2.24(a) and 2.24(b) above shall not be
    subject to any grow-in provisions as provided for in applicable provincial
    legislation
[the Proviso].  [Emphasis added.]

[12]

Both parties led expert actuarial evidence regarding the appropriate
    interpretation of s. 2.24, in particular, the Proviso, and its application to
    the appellants circumstances.  The appellants relied on the opinion evidence
    of Peter Gorman in this regard, while Shoppers relied on that of Towers Watson. 
    The experts each advanced differing interpretations of s. 2.24.  However,
    neither suggested that the others methodology or calculations were
    fundamentally incorrect or contrary to proper actuarial principles.  There was
    no dispute that s. 2.24(b) was inapplicable to the appellants circumstances. 
    The controversy, therefore, concerned the proper interpretation of ss. 2.24(a)
    and (c) and the Proviso.

[13]

Towers Watson explained its interpretation of the combined effect of these
    provisions in a February 2014 email:

Although grow-in applied to enhance the benefit entitlement
    under the Executive [Shoppers] Plan, to determine the benefit entitlement under
    section 2.24(a) of the [Shoppers SERP], section 2.24 specifically states that:
    Notwithstanding anything to the contrary in the Plan, the amount of pension
    benefit described in sections 2.24(a) and 2.24(b) above shall not be subject to
    any grow-in provisions as provided for in applicable provincial pension
    legislation.

Because grow-in must not be considered when determining the
    benefits calculated in section 2.24(a) or 2.24(b) of the [Shoppers SERP] the
    reduction factor that is applied in determining these entitlements must be in
    accordance with the termination provision of the Executive Plan (section 12)
    and as such an actuarial equivalent reduction was applied.

[14]

To effect this approach, Towers Watson employed a commencement date of
    55 years for the s. 2.24(a) benefit calculation.  On this basis, Towers
    Watsons calculations indicated that the appellants pension entitlements were
    as follows:



Without Wind-up and Grow-in



With Wind-up and Grow-in



Boys: $1,478 per month, at age 55



$2,408.74 per month, at age 55



Groskopf: $337,406 lump
          sum, or $2,048 per month, at age 55



$514,209 lump sum, or
          $3,070 per month, at age 55



[15]

The appellants, supported by Mr. Gorman, argued that the Towers Watson
    approach to the s. 2.24(a) calculation, reflecting a retirement date at 55
    years of age, was neither authorized nor supported by the terms of the Shoppers
    SERP.  They maintained that, properly construed, the Proviso in s. 2.24
    required that the s. 2.24(a) calculation must ignore the effect of grow-in on
    the age at which a member was entitled to an unreduced pension.  Consequently,
    the calculation under s. 2.24(a) should be based on the before grow-in normal
    retirement age of 65 years.  This approach, they submitted, would ensure that a
    participants full pension benefit under s. 2.24(a) was calculated as of age
    65, without regard to ITA limits or grow-in rights.  As they put it in their
    factum before the application judge:

If grow-in rights are to be ignored [under s. 2.24(a)], then
    there is no reason for [Shoppers] to assume pension commencement at age 55.  It
    is consistent with non grow-in situations to assume a pension commencement age
    of 65.

[Section] 2.24 does not require consistency [between the
    calculations under ss. 2.24(a) and (c)], and in fact directs the opposite: it
    requires grow-in rights to be ignored for purposes of calculating (a) but not
    (c).  Use of the same age [55] for calculating (a) and (c) is not mandated by
    the words of s. 2.24, nor is it actuarially required that the two sections must
    use the same pension commencement date.

II.       Application Judges Decision

[16]

The application judge rejected the appellants urged interpretation of
    s. 2.24.  He held that the limitation imposed by the Proviso had nothing to do
    with age (at para. 58).  Rather, in his view, the Proviso was specifically
    intended to exclude from the calculation under s. 2.24(a) the benefit received
    by the appellants from the application of the s. 74(1) PBA grow-in rule, and to
    include that benefit in the calculation of the deduction to be made under s.
    2.24(c) (at para. 61).  He concluded, at paras. 64-5:

Section 2.24 is not ambiguous.  It is clear.  One calculates
    the full amount of the registered pension benefit excluding the [ITA] limit
and
    excluding any grow-in benefits
.  From that, one subtracts the total
    registered plan benefit actually earned (i.e., the pension benefits subject to
    the [ITA] limit and
including any benefit from grow-in
).  If the
    difference is a positive number, that is the amount of the supplementary
    benefit.  If the difference is a negative number or zero, the supplementary
    benefit is nil.

This interpretation is consistent with the articulated purpose
    of the [Shoppers SERP] and with the plain words of s. 2.24.  The Towers
    methodology for calculating the entitlement (or lack of entitlement) to
    supplementary benefits under the [Shoppers SERP], in my view, gives effect to
    the clear words, intent and purpose of s. 2.24 of the [Shoppers SERP]. 
    [Emphasis in original.]

[17]

Accordingly, the application judge dismissed the appellants
    application.  Contrary to the appellants request, he also declined to order
    that the appellants costs of the application be paid from the Shoppers SERP. 
    Instead, for reasons he explained, he declined to award any costs of the
    application.

[18]

The appellants appeal from the dismissal of their application and from
    the application judges costs ruling.  In the event that the appeal is allowed,
    Shoppers cross-appeals, arguing that the appellants claim for benefits under
    the Shoppers SERP is statute-barred due to the expiry of the two-year
    limitation period set out under s. 4 of the
Limitations Act, 2002
,
    S.O. 2002, c. 24, Sched. B.

III.       Discussion

(1)

Interpretation of Section 2.24

[19]

As we have said, the main issue on appeal is whether the application
    judge erred in his interpretation of s. 2.24 of the Shoppers SERP, in particular,
    whether he erred in concluding that the Proviso in s. 2.24 required the
    exclusion of grow-in benefits from the benefit amount calculated under s.
    2.24(a) but their inclusion in the deduction amount calculated under s.
    2.24(c).

[20]

In our view, the application judge made no reversible error in his
    construction of s. 2.24.  To the contrary, his interpretation is supported by
    the stated purpose of the Shoppers SERP, the words of s. 2.24, and the
    actuarial opinion evidence of Towers Watson.  We say this for the following
    reasons.

[21]

First, at the outset of his analysis, the application judge identified
    the applicable principles governing contractual interpretation (at para. 53). 
    He noted, correctly, that a reviewing court is required to construe a disputed
    contract in its entirety, with the objective of determining the intentions of
    the parties based on the language used in the contract at issue, having regard
    to the surrounding circumstances based on objective evidence of the factual
    matrix or context pertaining to the negotiations and the operation of the
    contract.  See
Sattva Capital Corp. v. Creston Moly Corp.
, 2014 SCC
    53, [2014] 2 S.C.R. 633, at para. 47;
Salah v. Timothys Coffees of the
    World Inc.
, 2010 ONCA 673, 268 O.A.C. 279, at para. 16.

[22]

Second, in our view, the application judge applied the governing principles
    of contractual interpretation correctly.  He had regard to the stated purpose
    of the Shoppers SERP, the underlying factual matrix as known to the parties 
    including the various pension and retirement benefit components of the Imasco
    pension plan and the Shoppers Plan and SERP  and the language employed in s.
    2.24.  He noted, in this regard, at para. 55, that the Shoppers SERP was
    intended to operate as a top-up of the benefits available under the [Imasco
    and Shoppers] registered plans.  The need for a top-up arises largely from a
    limit imposed on registered pension plans by the [ITA].  We agree with this
    description of the purpose of the Shoppers SERP.

[23]

Third, the Shoppers SERP expressly provides, at ss. 4.5 and 4.6, that
    Shoppers has the exclusive right to interpret the [Shoppers SERP] and to
    decide any matters arising with respect to its administration, that its
    interpretations shall be conclusive and binding on all persons having an
    interest in the Plan, and that its good faith determination of the amount and
    timing of the payments under the [Shoppers SERP] shall be conclusive.  The
    application judges reasons confirm that he was alert to these important terms
    of the Shoppers SERP.

[24]

Fourth, the application judges construction of the Proviso is grounded
    in the specific language of that provision.  The Proviso explicitly states that
    the quantum of the benefits under s. 2.24(a) and (b) is to exclude the grow-in
    provisions of the PBA.  It makes no mention of a similar exclusion under s.
    2.24(c).  Indeed, the Proviso contains no reference to s. 2.24(c) at all.  This
    strongly tells in favour of the conclusion that grow-in benefits were not
    intended to be excluded from s. 2.24(c).

[25]

Fifth, on a plain reading of the provision, s. 2.24(c) requires the
    deduction, from the benefit amounts calculated under ss. 2.24(a) and (b)
    without regard to ITA limits and grow-in provisions, of the total pension
    benefit earned under the [Shoppers Plan] and any other registered pension
    plan.  In this case, on the application judges factual findings, the total pension
    benefit earned by each of the appellants included amounts significantly
    augmented by the s. 74(1) PBA grow-in provision.  And, based on Towers Watsons
    expert evidence, age 55 generated the highest lump sum value for the
    appellants benefits under the Shoppers Plan because it recognized the benefit
    of the 10-year income stream between ages 55 and 65 that arose from the
    application of grow-in.

[26]

Sixth, and critically, the application judge was confronted with
    conflicting actuarial evidence regarding the interpretation of s. 2.24 and the
    appropriateness of the use of age 55 as a basis for the s. 2.24(a) benefit calculation. 
    That evidence essentially established two differing, reasonable interpretations
    of s. 2.24.  The application judge accepted Towers Watsons interpretive approach,
    concluding, at paras. 60-61:

I see nothing unreasonable or inappropriate in adopting
    retirement at age 55 as the basis for Towers calculations.  That is, in fact,
    when the applicants decided to start receiving their unreduced pensions.  That
    is the age at which their most favourable pension benefit scenario
    crystalized.  Both applicants were entitled to, and received, benefits
    resulting from the grow-in rules which enabled them to retire on unreduced
    pensions at 55.

To ignore retirement on unreduced pensions at 55 and assume
    there is no entitlement to unreduced retirement benefits until age 65 ignores
    what happened.  More importantly, it ignores the significant benefit which the
    applicants and their actuary admit they actually received as a result of the
    partial wind-up and the application of Ontarios grow-in rules.

We see no error in this reasoning.  Indeed, we agree
    with it.

[27]

Further, the application judge recognized that the Towers Watson
    interpretive approach, under which the appellants pension entitlement at age
    55 was reduced, was simply one method of ensuring that grow-in rights were
    excluded from the s. 2.24(a) benefit calculation, as mandated by the Proviso. 
    He noted, at para. 62:

It is not in controversy that, on a present value basis,
    statutory grow-in rights under s. 74 of the PBA constituted a very material
    enhancement of the applicants pensions.  It is that enhancement, one way or
    another, which the proviso in s. 2.24 of the [Shoppers SERP] requires be
    excluded from the s. 2.24(a) calculation and not excluded from the s. 2.24(c)
    calculation.

[28]

It was open to the application judge to prefer the interpretation urged
    by Towers Watson.  That interpretation was supported by the words of s. 2.24,
    achieved the intended purpose of the overall formula established by that
    section, and gave full effect to the Proviso.

[29]

Finally, we appreciate that the appellants raised several additional
    arguments at the appeal hearing in support of their attack on the application
    judges interpretation of s. 2.24.  However, as the appellants properly
    acknowledged, those arguments were raised for the first time on appeal and were
    neither advanced before the application judge nor supported by the evidence of
    Mr. Gorman, the appellants own expert.  That said, we have considered those
    arguments on the merits.  They do not alter our conclusion concerning the
    application judges interpretive ruling.

[30]

We therefore reject the appellants challenge to the application judges
    interpretation of s. 2.24.  In our view, his interpretation was reasonable.

(2)

Costs Ruling

[31]

The appellants appeal from the application judges costs ruling may be
    dealt with summarily.  The application judges ruling attracts considerable
    deference from this court.  Absent an error in principle or unless the award is
    plainly wrong, appellate intervention is precluded.

[32]

The application judge provided detailed reasons for his decision to
    award no costs of the application.  He considered the relevant Supreme Court authorities
    on the circumstances in which costs may be awarded payable from a pension fund,
    including
Nolan v. Kerry (Canada) Inc.
, 2009 SCC 39, [2009] 2 S.C.R.
    678, and applied the principles enunciated in those cases to the facts as he
    found them.  He also addressed the appellants arguments supporting an award of
    costs payable from the Shoppers SERP and provided clear and cogent reasons for
    rejecting them.  Finally, he took account of conduct by Shoppers that, in his
    view, disentitled it to its costs of the application.  This clearly operated to
    the appellants benefit.

[33]

In all these circumstances, we see no basis upon which to interfere with
    the application judges discretionary costs ruling.

(3)

Cross-Appeal

[34]

In light of our conclusion that the appeal must be dismissed, we do not
    reach the limitations issue raised on Shoppers cross-appeal.  We note that,
    while technically the limitations issue may not be raised by way of
    cross-appeal (because it is an appeal from the decision of a different Superior
    Court judge, albeit in the same proceeding), the parties agreed to deal with it
    in that fashion for the purpose of the proceeding before this court.  Since it
    is unnecessary to address the limitations issue, we need not consider any procedural
    questions that may arise from that agreement by the parties.

IV.      Disposition

[35]

For the reasons given, the appeal and the cross-appeal are dismissed. 
    Shoppers is entitled to its costs of this appeal, fixed in the aggregate amount
    of $20,000, inclusive of disbursements and all applicable taxes.

Released:

JUN 16 2016                                               E.A.
    Cronk J.A.

EAC                                                                      R.A.
    Blair J.A.

J.
    MacFarland J.A.


